Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 1 of 29 PageID #: 1923




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 INTERCEPT PHARMACEUTICALS, INC.                 )
 and INTERCEPT PHARMA EUROPE                     )
 LTD.,                                           )
                                                 )
                       Plaintiffs,               )
                                                 )
                 v.                              )   C.A. No. 20-1105 (MN)
                                                 )
 APOTEX INC. and APOTEX CORP.,                   )
                                                 )
                       Defendants.               )

            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Intercept Pharmaceuticals, Inc. (“Intercept Pharmaceuticals”) and Intercept

Pharma Europe Limited (“IPEL”) (collectively “Intercept” or “Plaintiffs”), by their undersigned

attorneys, bring this action against Defendants Apotex Inc. and Apotex Corp. (collectively,

“Apotex” or “Defendants”), and hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271, arises from

Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No. 214862 to the

United States Food and Drug Administration (“FDA”). Through this ANDA, Defendants seek

approval to market a generic version of the pharmaceutical product OCALIVA® (obeticholic acid,

5 and 10 mg) prior to the expiration of U.S. Patent Nos. RE48,286 (filed June 21, 2019) (“the

RE286 Patent”); 9,238,673 (filed June 17, 2013) (“the ’673 patent”); 10,047,117 (filed Nov. 20,

2015) (“the ’117 patent”); 10,052,337 (filed Apr. 26, 2016) (“the ’337 patent”); 10,174,073 (filed

Apr. 25, 2017) (“the ’073 patent”); 10,758,549 (filed Feb. 11, 2020) (“the ’549 patent”)
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 2 of 29 PageID #: 1924




(collectively the “patents-in-suit”). Plaintiffs seek injunctive relief prohibiting infringement,

attorneys’ fees, and any other relief the Court deems just and proper.

       2.      This is also an action under 28 U.S.C. §§ 2201–02 for a declaratory judgment of

patent infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

in particular under 35 U.S.C. § 271.

                                         THE PARTIES

       3.      Plaintiff Intercept Pharmaceuticals is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 10 Hudson Yards,

37th Floor, New York, New York 10001.

       4.      Plaintiff IPEL is a limited corporation organized under the laws of the United

Kingdom, having a principal place of business at One Glass Wharf, Bristol, BS2 0ZX United

Kingdom.

       5.      On information and belief, defendant Apotex Inc. is a corporation organized and

existing under the laws of Canada, having its principal place of business at 150 Signet Drive,

Toronto, Ontario, Canada M9L IT9.

       6.      On information and belief, defendant Apotex Corp. is a corporation organized and

existing under the laws of the State of Delaware, having its principal place of business at

2400 North Commerce Parkway, Weston, Florida 33326. On information and belief, Apotex Corp.

is a wholly owned subsidiary of Apotex Inc.

       7.      On information and belief, Apotex Corp. acts at the direction, and for the benefit,

of Apotex Inc., and is controlled and/or dominated by Apotex Inc.

       8.      On further information and belief, Apotex Inc. and Apotex Corp. collaborate with

respect to the development, regulatory approval, marketing, sale, and/or distribution of

pharmaceutical products. On further information and belief, Defendants are agents of each other


                                                 2
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 3 of 29 PageID #: 1925




and/or operate in concert as integrated parts of the same business group, and enter into agreements

with each other that are nearer than arm’s length.

       9.      On information and belief, Apotex Corp. acts as the U.S. agent for Apotex Inc. for

purposes of regulatory submissions to the FDA in seeking approval for generic drugs.

       10.     On information and belief, Defendants prepared and submitted ANDA No. 214862

(the “Apotex ANDA”) and continue to seek FDA approval of that application.

       11.     On information and belief, Defendants intend to commercially manufacture,

market, offer for sale, and sell the products described in the Apotex ANDA (the “Apotex ANDA

Products” or “ANDA Products”) throughout the United States, including in the State of Delaware,

in the event the FDA approves the Apotex ANDA.

                                JURISDICTION AND VENUE

       12.     This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271, and alleges infringement of the patents-in-suit. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338, and 2201–

02.

       13.     This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, inter alia, have continuous and systematic contacts with Delaware, regularly

conduct business in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos, have purposefully availed themselves of the privilege of

doing business in Delaware, and intend to sell the Apotex ANDA Products in Delaware upon

approval of the Apotex ANDA.

       14.     Apotex Corp. is a corporation organized and existing under the laws of the State of

Delaware.




                                                 3
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 4 of 29 PageID #: 1926




        15.    On information and belief, Defendants are in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through subsidiaries, agents, and/or alter egos, which Defendants

manufacture, distribute, market, and/or sell throughout the United States and in this judicial

district.

        16.    On information and belief, Defendants are licensed to sell generic and proprietary

pharmaceutical products in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos.

        17.    Defendants have committed, or aided, abetted, contributed to, and/or participated

in the commission of, acts of infringement of the asserted patents that will lead to foreseeable harm

and injury to Plaintiffs. On information and belief, and as indicated by a letter dated July 10, 2020

sent by Apotex Inc. to Intercept Pharmaceuticals pursuant to 21 U.S.C. § 355(j)(2)(b), Defendants

prepared and filed the Apotex ANDA with the intention of seeking to market the Apotex ANDA

Products nationwide, including within this judicial district.

        18.    On information and belief, Defendants plan to sell the Apotex ANDA Products in

Delaware, list the Apotex ANDA Products on Delaware’s prescription drug formulary, and seek

Medicaid reimbursements for sales of the Apotex ANDA Products in the State of Delaware, either

directly or through one or more of their wholly owned subsidiaries, agents, and/or alter egos.

        19.    On information and belief, Defendants know and intend that the Apotex ANDA

Products will be distributed and sold in Delaware and will thereby displace sales of OCALIVA®,

causing injury to Plaintiffs. Defendants intend to take advantage of their established channels of

distribution in Delaware for the sale of the Apotex ANDA Products.




                                                 4
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 5 of 29 PageID #: 1927




         20.    Apotex Inc. and Apotex Corp. have engaged in patent litigation concerning FDA-

approved drug products in this judicial district and have not contested personal jurisdiction or

venue in this judicial district in such litigation. See, e.g., Vanda Pharm. Inc. v. Apotex. Inc., et al.,

No. 20-83 (CFC) (D. Del. Feb. 12, 2020); Genentech Inc., et al. v. Apotex Inc., et al., No. 19-123

(RGA) (D. Del. Mar. 14, 2019); Pfizer, Inc. et al. v. Apotex Inc. et al., No. 19-795 (RGA) (D. Del.

June 13, 2018); and H. Lundbeck A/S, et al. v. Apotex Inc. et al. No. 18-88 (LPS) (D. Del. Apr. 10,

2018).

         21.    Additionally, this Court has personal jurisdiction over Apotex Inc. because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Intercept’s claims arise

under federal law; (b) Apotex Inc. is a foreign defendant not subject to general personal jurisdiction

in the courts of any state; and (c) Apotex Inc. has sufficient contacts in the United States as a

whole, including, but not limited to, participating in the preparation and submission of the Apotex

ANDA and/or manufacturing and/or selling pharmaceutical products distributed throughout the

United States, including in this judicial district, such that this Court’s exercise of jurisdiction over

Apotex Inc. satisfies due process.

         22.    Apotex Inc. and Apotex Corp. have not contested personal jurisdiction in this

judicial district in this action. See D.I. 10, Answer ¶¶ 12–18, 20–22; D.I. 18, Answer to First

Amended Complaint ¶¶ 12–18, 20–22, 24.

         23.    Apotex Inc. and Apotex Corp. have invoked the jurisdiction of this judicial district

as a Counterclaimant in this action. See D.I. 10, Counterclaims ¶¶ 1–10; D.I. 18, Counterclaims

¶¶ 1–10.




                                                   5
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 6 of 29 PageID #: 1928




       24.     Venue is proper in this district for Apotex Corp. pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Apotex Corp. is a corporation organized and existing under the laws

of the State of Delaware and is subject to personal jurisdiction in this judicial district.

       25.     Venue is proper in this district for Apotex Inc. pursuant to 28 U.S.C. § 1391(c)(3)

because, inter alia, Apotex is a corporation organized and existing under the laws of Canada and

may be sued in any judicial district.

       26.     Apotex Inc. and Apotex Corp. have not contested venue in this judicial district in

this action. See D.I. 10, Answer ¶¶ 14–18, 20, 22–23; D.I. 18, Answer to First Amended Complaint

¶¶ 14–18, 20, 24–26.

      INTERCEPT’S APPROVED OCALIVA® DRUG PRODUCT AND PATENTS

       27.     Intercept makes and sells OCALIVA®, a product used in the treatment of primary

biliary cholangitis (PBC) in combination with ursodeoxycholic acid (UDCA) in adults with an

inadequate response to UDCA, or as monotherapy in adults unable to tolerate UDCA. The active

ingredient in OCALIVA® is obeticholic acid. OCALIVA® is available in two strengths, 5 mg and

10 mg. A true and correct copy of the prescribing label for OCALIVA® is attached as Exhibit A.

       28.     Intercept Pharmaceuticals is the holder of New Drug Application (“NDA”) No.

207999 for OCALIVA® and the owner of the patents-in-suit. The FDA approved NDA No.

207999 for OCALIVA® on May 27, 2016, and granted OCALIVA® five years of regulatory

exclusivity for a new chemical entity pursuant to 21 C.F.R. § 314.108, which expires on May 27,

2021. The FDA also granted OCALIVA® orphan drug exclusivity pursuant to 21 C.F.R. § 316.31,

which expires on May 27, 2023.

       29.     IPEL is the exclusive licensee of the patents-in-suit, which are listed in the

Approved Drug Products With Therapeutic Equivalence Evaluations (an FDA publication

commonly known as the “Orange Book”) for OCALIVA®.


                                                   6
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 7 of 29 PageID #: 1929




       30.      The RE286 Patent entitled, “Steroids as Agonists for FXR,” was duly and lawfully

issued by the USPTO on October 27, 2020. A true and correct copy of the RE286 Patent is attached

as Exhibit B.

       31.      The ’673 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on January 19, 2016. A true and correct copy of the ’673 Patent is

attached as Exhibit C.

       32.      The ’117 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on August 14, 2018. A true and correct copy of the ’117 Patent is

attached as Exhibit D.

       33.      The ’337 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 21, 2018. A true and correct copy of the

’337 Patent is attached as Exhibit E.

       34.      The ’073 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on January 8, 2019. A true and correct copy of the ’073 Patent is

attached as Exhibit F.

       35.      The ’549 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on September 1, 2020. A true and correct copy of the

’549 Patent is attached as Exhibit G.

                                        APOTEX’S ANDA

       36.      On information and belief, Apotex has submitted or caused to be submitted ANDA

No. 214862 to the FDA under 21 U.S.C. § 355(j), in order to obtain approval to engage in the

commercial manufacture, use, or sale of obeticholic acid tablets, as a purported generic version of

OCALIVA®, prior to the expiration of the patents-in-suit.




                                                7
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 8 of 29 PageID #: 1930




       37.     On information and belief, on or about July 10, 2020, Apotex Inc. mailed a letter to

Intercept Pharmaceuticals regarding “Notification of Certification for U.S. Patent Nos. 9,238,673;

10,047,117; 10,052,337; and 10,174,073 (NDA No. 207999) Pursuant to § 505(j)(2)(B)(ii) of the

Federal Food, Drug, and Cosmetic Act” (the “First Notice Letter”). The First Notice Letter

represented that Apotex had submitted to the FDA the Apotex ANDA and a purported Paragraph

IV certification to obtain approval to engage in the commercial manufacture, use, or sale of the

product described in the Apotex ANDA before the expiration of patents listed in the Orange Book

for OCALIVA®. Hence, Apotex’s purpose in submitting the Apotex ANDA is to manufacture and

market the ANDA Products before the expiration of the patents-in-suit.

       38.     Apotex’s First Notice Letter stated that the Paragraph IV certification in the Apotex

ANDA alleges that the ’673, ’117, ’337, and ’073 Patents are invalid, unenforceable, and/or will

not be infringed by the commercial manufacture, use, or sale of the ANDA Products.

       39.     Apotex’s First Notice Letter contained a purported detailed statement of the factual

and legal basis for its Paragraph IV certification (“First Detailed Statement”).

       40.     On information and belief, on or about October 22, 2020, Apotex Inc. mailed a

letter to Intercept Pharmaceuticals regarding “Notification of Certification for U.S. Patent No.

10,758,549 (NDA No. 207999) Pursuant to § 505(j)(2)(B)(ii) of the Federal Food, Drug, and

Cosmetic Act” (the “Second Notice Letter”). The Second Notice Letter represented that Apotex

had submitted to the FDA a purported Paragraph IV certification to obtain approval to engage in

the commercial manufacture, use, or sale of the product described in the Apotex ANDA before the

expiration of a patent listed in the Orange Book for OCALIVA®, the ’549 Patent. Hence, Apotex’s

purpose in submitting the Apotex ANDA is to manufacture and market the ANDA Products before

the expiration of the ’549 Patent.




                                                 8
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 9 of 29 PageID #: 1931




       41.     Apotex’s Second Notice Letter stated that the Paragraph IV certification in the

Apotex ANDA alleges that the ’549 Patent is invalid, unenforceable, and/or will not be infringed

by the commercial manufacture, use, or sale of the ANDA Products.

       42.     Apotex’s Second Notice Letter contained a purported detailed statement of the

factual and legal basis for its Paragraph IV certification (“Second Detailed Statement”).

       43.     On information and belief, on or about January 27, 2021, Apotex Inc. mailed a letter

to Intercept Pharmaceuticals regarding “Notification of Certification for U.S. Patent No. RE48,286

(NDA No. 207999) Pursuant to § 505(j)(2)(B)(ii) of the Federal Food, Drug, and Cosmetic Act”

(the “Third Notice Letter”). The Third Notice Letter represented that Apotex had submitted to the

FDA a purported Paragraph IV certification to obtain approval to engage in the commercial

manufacture, use, or sale of the product described in the Apotex ANDA before the expiration of a

patent listed in the Orange Book for OCALIVA®, the RE286 Patent. Hence, Apotex’s purpose in

submitting the Apotex ANDA is to manufacture and market the ANDA Products before the

expiration of the RE286 Patent.

       44.     Apotex’s Third Notice Letter stated that the Paragraph IV certification in the

Apotex ANDA alleges that the RE286 Patent is invalid, unenforceable, and/or will not be infringed

by the commercial manufacture, use, or sale of the ANDA Products.

       45.     Apotex’s Third Notice Letter contained a purported detailed statement of the factual

and legal basis for its Paragraph IV certification (“Third Detailed Statement”).

       46.     On information and belief, Defendants have participated in the preparation and

submission of the Apotex ANDA, have provided material support to the preparation and

submission of the Apotex ANDA, and intend to support the further prosecution of the Apotex

ANDA.




                                                 9
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 10 of 29 PageID #: 1932




       47.     On information and belief, if the FDA approves the Apotex ANDA, Defendants

will manufacture, offer for sale, or sell the ANDA Products within the United States, including

within Delaware, or will import the ANDA Products into the United States, including Delaware.

       48.     Alternatively, on information and belief, if the FDA approves the Apotex ANDA,

Defendants will actively induce or contribute to the manufacture, use, offer for sale, or sale of the

ANDA Products.

       49.     This action was filed within forty-five days of Intercept Pharmaceuticals’ receipt

of the First Notice Letter.

       50.     This Second Amended Complaint is being filed within forty-five days of receipt of

the Third Notice Letter.

                                      COUNT I
                           INFRINGEMENT OF THE RE286 PATENT

       51.     Plaintiffs incorporate by reference paragraphs 1–50 as if fully set forth herein.

       52.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       53.     Defendants have infringed the RE286 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the RE286 Patent.

       54.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the RE286 Patent.

       55.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA



                                                 10
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 11 of 29 PageID #: 1933




Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the RE286 Patent. In

addition, on information and belief, Defendants will encourage acts of direct infringement with

knowledge of the RE286 Patent and knowledge that they are encouraging infringement.

       56.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the RE286 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA

No. 214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the RE286 Patent.

       57.     Defendants had actual knowledge of U.S. Patent No. 7,138,390 (the “’390 Patent”)

prior to filing the Apotex ANDA. The RE286 Patent is a reissue of the ’390 Patent and, pursuant

to 35 U.S.C. § 252, contains claims that are substantially identical to those of the ’390 Patent.

Defendants were aware that submitting a Paragraph IV certification requesting FDA approval prior

to the expiration of the RE286 Patent would constitute an act of infringement of the RE286 Patent.

Defendants filed the Paragraph IV certification to the Apotex ANDA without a reasonable basis

for asserting the RE286 Patent to be invalid, unenforceable, and/or not infringed by the commercial

manufacture, use, offer for sale, or sale of the ANDA Products. Thus, Defendants’ conduct in

certifying invalidity, unenforceability, and/or non-infringement with respect to the RE286 Patent

renders this case “exceptional” under 35 U.S.C. § 285.




                                                11
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 12 of 29 PageID #: 1934




        58.      Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the RE286 Patent. Plaintiffs do

not have an adequate remedy at law, and considering the balance of hardships between Plaintiffs

and Defendants, a remedy in equity is warranted. Further, the public interest would not be

disserved by the entry of a permanent injunction.

                              COUNT II
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE RE286 PATENT

        59.      Plaintiffs incorporate by reference paragraphs 1–58 as if fully set forth herein.

        60.      Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        61.      On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        62.      On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

        63.      On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the RE286 Patent expires will contribute to the infringement of and/or induce the

infringement of one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).



                                                  12
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 13 of 29 PageID #: 1935




       64.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the RE286 Patent for which this Court may grant declaratory relief consistent with Article III

of the United States Constitution.

       65.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       66.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT III
                           INFRINGEMENT OF THE ’673 PATENT

       67.     Plaintiffs incorporate by reference paragraphs 1–66 as if fully set forth herein.

       68.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       69.     Defendants have infringed the ’673 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’673 Patent.

       70.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’673 Patent.

       71.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert



                                                13
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 14 of 29 PageID #: 1936




containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’673 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’673 Patent and knowledge that they are encouraging infringement.

       72.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’673 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’673 Patent.

       73.     Defendants had actual knowledge of the ’673 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’673

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’673 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       74.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’673 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.




                                                14
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 15 of 29 PageID #: 1937




                             COUNT IV
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’673 PATENT

       75.     Plaintiffs incorporate by reference paragraphs 1–74 as if fully set forth herein.

       76.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       77.     On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       78.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       79.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’673 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       80.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’673 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.




                                                15
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 16 of 29 PageID #: 1938




       81.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       82.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT V
                           INFRINGEMENT OF THE ’117 PATENT

       83.     Plaintiffs incorporate by reference paragraphs 1–82 as if fully set forth herein.

       84.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       85.     Defendants have infringed the ’117 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’117 Patent.

       86.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’117 Patent.

       87.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’117 Patent. In addition,




                                                16
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 17 of 29 PageID #: 1939




on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’117 Patent and knowledge that they are encouraging infringement.

       88.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’117 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’117 Patent.

       89.     Defendants had actual knowledge of the ’117 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’117

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’117 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       90.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’117 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT VI
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’117 PATENT

       91.     Plaintiffs incorporate by reference paragraphs 1–90 as if fully set forth herein.

       92.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.



                                                17
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 18 of 29 PageID #: 1940




       93.     On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       94.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       95.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’117 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       96.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’117 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       97.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       98.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.




                                                18
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 19 of 29 PageID #: 1941




                                     COUNT VII
                           INFRINGEMENT OF THE ’337 PATENT

       99.     Plaintiffs incorporate by reference paragraphs 1–98 as if fully set forth herein.

       100.    On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       101.    Defendants have infringed the ’337 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’337 Patent.

       102.    On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’337 Patent.

       103.    On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’337 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’337 Patent and knowledge that they are encouraging infringement.

       104.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’337 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United



                                                19
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 20 of 29 PageID #: 1942




States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’337 Patent.

       105.    Defendants had actual knowledge of the ’337 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’337

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’337 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       106.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’337 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                           COUNT VIII
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’337 PATENT

       107.    Plaintiffs incorporate by reference paragraphs 1–106 as if fully set forth herein.

       108.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       109.    On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       110.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of



                                                20
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 21 of 29 PageID #: 1943




one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       111.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’337 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       112.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’337 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       113.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       114.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT IX
                          INFRINGEMENT OF THE ’073 PATENT

       115.    Plaintiffs incorporate by reference paragraphs 1–114 as if fully set forth herein.

       116.    On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.




                                                21
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 22 of 29 PageID #: 1944




       117.    Defendants have infringed the ’073 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’073 Patent.

       118.    On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’073 Patent.

       119.    On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’073 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’073 Patent and knowledge that it is encouraging infringement.

       120.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’073 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’073 Patent.

       121.    Defendants had actual knowledge of the ’073 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’073




                                                22
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 23 of 29 PageID #: 1945




Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’073 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       122.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’073 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT X
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’073 PATENT

       123.    Plaintiffs incorporate by reference paragraphs 1–122 as if fully set forth herein.

       124.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       125.    On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       126.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       127.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained



                                                23
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 24 of 29 PageID #: 1946




of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’073 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       128.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’073 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       129.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       130.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT XI
                           INFRINGEMENT OF THE ’549 PATENT

       131.    Plaintiffs incorporate by reference paragraphs 1–130 as if fully set forth herein.

       132.    On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       133.    Defendants have infringed the ’549 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’549 Patent.

       134.    On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’549 Patent.



                                                24
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 25 of 29 PageID #: 1947




       135.    On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’549 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’549 Patent and knowledge that it is encouraging infringement.

       136.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’549 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’549 Patent.

       137.    Defendants had actual knowledge of the ’549 Patent prior to filing the Paragraph

IV certification to the Apotex ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’549 Patent would constitute an act of

infringement of the ’549 Patent. Defendants filed the Paragraph IV certification to the Apotex

ANDA without a reasonable basis for asserting the ’549 Patent to be invalid, unenforceable, and/or

not infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’549 Patent renders this case “exceptional” under 35 U.S.C. § 285.




                                                25
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 26 of 29 PageID #: 1948




       138.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’549 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT XII
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’549 PATENT

       139.    Plaintiffs incorporate by reference paragraphs 1–138 as if fully set forth herein.

       140.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       141.    On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       142.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       143.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’549 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).



                                                26
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 27 of 29 PageID #: 1949




       144.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’549 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       145.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       146.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Defendants have infringed the RE286, ’673, ’117, ’337, ’073, and

’549 Patents under 35 U.S.C. § 271(e)(2)(A);

       B.      A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation into,

the United States of the ANDA Products, or inducing or contributing to such conduct, would

constitute infringement of one or more claims of the RE286, ’673, ’117, ’337, ’073, and ’549

Patents;

       C.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their affiliates and subsidiaries, and all persons and entities acting in concert

with Defendants from commercially manufacturing, using, offering for sale, or selling or importing

any product that infringes the RE286, ’673, ’117, ’337, ’073, or ’549 Patents, including the ANDA

Products described in ANDA No. 214862;




                                                  27
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 28 of 29 PageID #: 1950




       D.        The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

of any FDA approval of ANDA No. 214862 shall be no earlier than the expiration date of the

RE286, ’673, ’117, ’337, ’073, and ’549 Patents, or any later expiration of exclusivity for the

RE286, ’673, ’117, ’337, ’073, and ’549 Patents, including any extensions or regulatory

exclusivities;

       E.        A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engage in

the commercial manufacture, use, offer for sale, sale and/or importation of the product described

in ANDA No. 214862, it will constitute an act of direct and/or indirect infringement of the RE286,

’673, ’117, ’337, ’073, and ’549 Patents;

       F.        An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the ANDA Products, or any product that infringes the RE286, ’673, ’117, ’337, ’073, and ’549

Patents, or induce or contribute to such conduct, prior to the expiration of the RE286, ’673, ’117,

’337, ’073, and ’549 Patents, or any later expiration of exclusivity for the RE286, ’673, ’117, ’337,

’073, ’549 Patents, including any extensions or regulatory exclusivities;

       G.        The entry of judgment declaring that Defendants’ acts render this case an

exceptional case, and awarding Plaintiffs their attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4)

and 285;

       H.        An award to Plaintiffs of their costs and expenses in this action; and

       I.        Such other and further relief as the Court may deem just and proper.




                                                  28
Case 1:20-cv-01105-MN Document 35 Filed 03/04/21 Page 29 of 29 PageID #: 1951




                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld
                                       ____________________________
                                       Jack B. Blumenfeld (#1014)
 OF COUNSEL:                           Jeremy A. Tigan (#5239)
                                       Andrew Moshos (#6685)
 Christopher Sipes                     1201 North Market Street
 Jeffrey Elikan                        P.O. Box 1347
 Megan Keane                           Wilmington, DE 19899
 Jeremy Cobb                           (302) 658-9200
 Douglas A. Behrens                    jblumenfeld@morrisnichols.com
 Laura Dolbow                          jtigan@morrisnichols.com
 Mary Swears                           amoshos@morrisnichols.com
 COVINGTON & BURLING LLP
 One CityCenter                        Attorneys for Plaintiffs
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 Attorneys for Plaintiffs




                                     29
